     Case 2:18-cr-00759-CJC Document 143 Filed 05/22/19 Page 1 of 8 Page ID #:1031



1    NICOLA T. HANNA
     United States Attorney
2    PATRICK R. FITZGERALD
     Assistant United States Attorney
3    Chief, National Security Division
     DAVID T. RYAN (Cal. Bar No. 295785)
4    GEORGE E. PENCE (Cal. Bar No. 257595)
     Assistant United States Attorneys
5    Terrorism and Export Crimes Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-4491/2253
          Facsimile: (213) 894-2927
8         E-mail:    david.ryan@usdoj.gov
                     george.pence@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 18-00759-CJC

14              Plaintiff,                    OPPOSITION TO THE FREE EXPRESSION
                                              FOUNDATION, INC.’S APPLICATION FOR
15                    v.                      LEAVE TO FILE AMICUS CURIAE BRIEF

16   ROBERT RUNDO,                            Hearing Date: 6/3/2019
     ROBERT BOMAN, and                        Hearing Time: 2:00 P.M.
17   AARON EASON,                             Location:     Courtroom of the
                                                            Hon. Cormac J.
18              Defendants.                                 Carney

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and the undersigned Assistant United States Attorneys,
23   hereby files its Opposition to the Free Expression Foundation, Inc.’s
24   Application for Leave to File Amicus Curiae Brief (Dkt. 140).
25   //
26   //
27

28
     Case 2:18-cr-00759-CJC Document 143 Filed 05/22/19 Page 2 of 8 Page ID #:1032



1          This Opposition is based upon the attached memorandum of points

2    and authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4     Dated: May 22, 2019                  Respectfully submitted,

5                                          NICOLA T. HANNA
                                           United States Attorney
6
                                           PATRICK R. FITZGERALD
7                                          Assistant United States Attorney
                                           Chief, National Security Division
8

9                                                /s/
                                           GEORGE E. PENCE
10                                         DAVID T. RYAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            ii
     Case 2:18-cr-00759-CJC Document 143 Filed 05/22/19 Page 3 of 8 Page ID #:1033



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          On May 8, 2019, the Free Expression Foundation, Inc. (“FEF”)

4    filed an Application for Leave to File an Amicus Curiae Brief.             (Dkt.

5    140.)   The Application should be denied because (1) FEF’s proposed

6    brief offers no new information, legal authority, or perspective, and

7    merely parrots the case law and arguments set forth in the parties’

8    pleadings; and (2) FEF is not a “friend of the court,” but rather a

9    friend of the defendants, having engaged in both public advocacy and

10   private legal consulting on behalf of defendants and their co-

11   conspirators recently convicted in Virginia on the same charges

12   arising from the same riots as those at issue here.

13   II.   ARGUMENT
14         “The term ‘amicus curiae’ means friend of the court, not friend

15   of a party.”     Ryan v. Commodity Futures Trading Comm’n, 125 F.3d

16   1062, 1063 (7th Cir. 1997).       “An amicus brief should normally be

17   allowed when a party is not represented competently or is not

18   represented at all, when the amicus has an interest in some other

19   case that may be affected by the decision in the present case (though

20   not enough affected to entitle the amicus to intervene and become a

21   party in the present case), or when the amicus has unique information

22   or perspective that can help the court beyond the help that the

23   lawyers for the parties are able to provide.          Id. (citing Miller-Wohl

24   Co. v. Commissioner of Labor & Industry, 694 F.2d 203 (9th Cir.1982)

25   (amicus curiae fulfills its “classic role” by “assisting in a case of

26   general public interest, supplementing the efforts of counsel, and

27   drawing the court’s attention to law that escaped consideration”)).

28
                                             1
     Case 2:18-cr-00759-CJC Document 143 Filed 05/22/19 Page 4 of 8 Page ID #:1034



1    “Otherwise, leave to file an amicus curiae brief should be denied.”

2    Id. (citing Northern Securities Co. v. United States, 191 U.S. 555,

3    556 (1903)).

4          “Historically, amicus curiae is an impartial individual who

5    suggests the interpretation and status of the law, gives information

6    concerning it, and advises the Court in order that justice may be

7    done, rather than to advocate a point of view so that a cause may be

8    won by one party or another.”       Cmty. Ass’n for Restoration of Env’t

9    (CARE) v. DeRuyter Bros. Dairy, 54 F.Supp.2d 974, 975 (E.D. Wash.

10   1999).    While an amicus curiae need not be entirely disinterested

11   from the issues presented, amicus briefs that are “filed by allies of

12   litigants and duplicate the arguments made in the litigants’ briefs,

13   in effect merely extending the length of the litigant’s brief [. . .]

14   should not be allowed.      They are an abuse.”      Ryan, 125 F.3d at 1063.

15         Here, not only does FEF’s brief serve none of the functions of

16   an amicus curiae, FEF itself is not a proper amicus curiae.            FEF has

17   engaged in both public advocacy and private legal consulting on

18   behalf of defendants and their co-conspirators.          Indeed, FEF’s public

19   listing of its activities as an organization includes only two items:

20   (1) a lawsuit filed by a Maryland attorney against the Southern

21   Poverty Law Center for exposing the attorney’s purported ties to the

22   National Alliance 1; and (2) FEF’s public advocacy for defendants and

23

24

25
           1According to the Anti-Defamation League, the National Alliance
26
     is a “neo-Nazi” organization which was “for two decades the most
27   formidable presence in the white supremacist world.”
     https://www.adl.org/resources/profiles/national-alliance
28
                                             2
     Case 2:18-cr-00759-CJC Document 143 Filed 05/22/19 Page 5 of 8 Page ID #:1035



1    their co-conspirators charged in Virginia and FEF’s provision of

2    legal research to them. 2

3          Perhaps unsurprisingly, then, FEF’s brief largely parrots the

4    arguments set forth in defendants’ motion and addressed at length in

5    the government’s opposition.       FEF’s brief cites no new cases

6    analyzing the Anti-Riot Act, suggests no new standard of review or

7    analytical framework for construing the statute, raises no new policy

8    or legislative history considerations, and provides no new factual

9    information to aid the Court.

10         First, like defendants, FEF argues that the Anti-Riot Act is

11   overbroad because it does not criminalize acts of violence

12   themselves, but rather “pre-riot communications which led to riots.”

13   (FEF Brief at 7).     As an initial matter, FEF provides no new analysis

14   on this point, simply restating the relevant holdings of United

15   States v. Williams, 553 U.S. 285 (2008), and United States v.

16   Dellinger, 472 F.2d 340 (7th Cir. 1972), and then referring the Court

17   to defendants’ brief for further analysis.          (FEF Brief at 7).

18   Furthermore, as the government explained in its opposition, this

19   argument is misplaced.      The Anti-Riot Act requires not just pre-riot

20   communications that led to riots, as FEF asserts, but (1) pre-riot

21   communications or travel conducted with the intent to undertake acts

22   of violence in furtherance of a riot or to incite or instigate a

23   riot, and (2) subsequent overt acts committed with the same intent

24   and for the same purpose.       See Dellinger, 472 F.2d at 361-62 (holding

25   that the overt acts required by the Anti-Riot Act create an “adequate

26   relation between expression and action” under the First Amendment);

27
           2See https://freeexpressionfoundation.org/fef-helps-
28   charlottesville-4-with-legal-research/
                                        3
     Case 2:18-cr-00759-CJC Document 143 Filed 05/22/19 Page 6 of 8 Page ID #:1036



1    United States v. Hoffman, 334 F. Supp. 504, 509 (D.D.C. 1971)

2    (holding that the Anti-Riot Act does not “authoriz[e] conviction

3    where the unlawful intent and the prohibited act do not coincide”).

4    Moreover, the regulation of such pre-riot communications committed

5    with the requisite intent is neither improper nor unusual, as the

6    Supreme Court has recognized that “[m]any long established criminal

7    proscriptions—such as laws against conspiracy, incitement, and

8    solicitation—criminalize speech . . . that is intended to induce or

9    commence illegal activities,” and laws that prohibit “proposal[s] to

10   engage in illegal activity . . . fall[] well within constitutional

11   bounds.”    Williams, 553 U.S. at 298-300.

12         Second, FEF repeats defendants’ argument that the Anti-Riot Act

13   infringes on the right to free assembly because it “makes the

14   organizers liable for the acts of third parties,” including opposing

15   counter-protestors, allowing a so-called “Heckler’s Veto.”            (FEF

16   Brief at 8-9).     Again, FEF cites no new facts or case law construing

17   the Anti-Riot Act to assist the Court in analyzing these issues.                And

18   again, like defendants, FEF’s argument is predicated on ignoring the

19   statute’s intent element.       As the government explained in its

20   opposition, multiple courts have rejected this exact argument, and

21   the Seventh Circuit succinctly stated why:

22               Plaintiffs’ arguments based on guilt by
                 association, loss of control over a theretofore
23               peaceful assembly, and strict liability for the
                 acts of anyone joining an intended peaceful
24               demonstration simply fail to take account of the
                 language of the statute. The statute does
25               interdict riot-connected overt acts, but only if
                 the prescribed intent is present when the
26               interstate travel or use of interstate facilities
                 occurs. Thus the intent to engage in one of the
27               prohibited overt acts is a personal prerequisite
                 to punishment under this provision and
28               necessarily renders any challenge based on
                                         4
     Case 2:18-cr-00759-CJC Document 143 Filed 05/22/19 Page 7 of 8 Page ID #:1037



1                innocent intent or unexpected result wide of the
                 mark.
2

3    National Mobilization Committee to End the War in Vietnam v. Foran et

4    al., 411 F.2d 934, 938 (7th Cir. 1969).

5          Perhaps the only new point introduced by FEF’s brief is the

6    unsupported and plainly inaccurate factual assertion that

7    invalidating the Anti-Riot Act will have little societal cost because

8    the statute has been “invoked only twice in the last 40 years.”             (FEF

9    Brief at 7.)    In fact, while the total number of prosecutions is not

10   known, as not every prosecution results in a published opinion,

11   prosecutions under the Anti-Riot Act have resulted in several

12   opinions throughout the country that are readily available online,

13   many of which rejected arguments such as those presented here.             See,

14   e.g., United States v. Daley et al., 2019 WL 1951586 (W.D. Va. May 2,

15   2019); United States v. Carter, 2018 WL 3942163 (E.D. Wis. Aug. 16,

16   2018); United States v. McNamara-Harvey, 2010 WL 3928529 (E.D. Penn.

17   Oct. 5, 2010); In re Application of Madison, 687 F. Supp. 2d 103, 112

18   (E.D.N.Y. 2009); United States v. Markiewicz, 978 F.2d 786 (2nd Cir.

19   1992); United States v. Camil, 497 F.2d 225 (5th Cir. 1974); Beverly

20   v. United States, 468 F.2d 732 (5th Cir. 1972); United States v.

21   Dellinger, 472 F.2d 340 (7th Cir. 1972); United States v. Seale, 461

22   F.2d 345 (7th Cir. 1972); United States v. Hoffman, 334 F. Supp. 504,

23   509 (D.D.C. 1971); In re Shead, 302 F. Supp. 560 (N.D. Cal. 1969);

24   National Mobilization Committee to End the War in Vietnam v. Foran et

25   al., 411 F.2d 934, 938 (7th Cir. 1969).

26         FEF is a friend of the defendants, not a friend of the Court,

27   and its proposed brief offers no “unique information or perspective

28
                                             5
     Case 2:18-cr-00759-CJC Document 143 Filed 05/22/19 Page 8 of 8 Page ID #:1038



1    that can help the court beyond the help that the lawyers for the

2    parties are able to provide.”       Ryan, 125 F.3d at 1063.       Its

3    application for leave to file an amicus curiae brief should be

4    denied.

5    III. CONCLUSION
6          For the foregoing reasons, this Court should deny FEF’s

7    Application for Leave to File Amicus Curiae Brief.

8     Dated: May 22, 2019                  Respectfully submitted,

9                                          NICOLA T. HANNA
                                           United States Attorney
10
                                           PATRICK R. FITZGERALD
11                                         Assistant United States Attorney
                                           Chief, National Security Division
12

13                                               /s/
                                           GEORGE E. PENCE
14                                         DAVID T. RYAN
                                           Assistant United States Attorneys
15
                                           Attorneys for Plaintiff
16                                         UNITED STATES OF AMERICA

17

18

19

20

21

22

23

24

25

26

27

28
                                             6
